
	

113 S593 IS: For the relief of Guy Privat Tape and Lou Nazie Raymonde Toto.
U.S. Senate
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		VI
		113th CONGRESS
		1st Session
		S. 593
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2013
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Guy Privat Tape and Lou Nazie Raymonde
		  Toto.
	
	
		1.Permanent resident status for
			 Guy Privat Tape and Lou Nazie Raymonde Toto
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C.
			 1151), Guy Privat Tape and Lou Nazie Raymonde Toto shall each be
			 eligible for the issuance of an immigrant visa or for adjustment of status to
			 that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act (8
			 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Guy Privat Tape or Lou Nazie Raymonde Toto enters the
			 United States before the filing deadline specified in subsection (c), Guy
			 Privat Tape or Lou Nazie Raymonde Toto, as appropriate, shall be considered to
			 have entered and remained lawfully in the United States and shall be eligible
			 for adjustment of status under
			 section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of
			 this Act.
			(c)Application and
			 payment of feesSubsections (a) and (b) shall apply only if the
			 application for the issuance of an immigrant visa or the application for
			 adjustment of status is filed with appropriate fees not later than 2 years
			 after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon granting an immigrant visa or
			 permanent residence to Guy Privat Tape and Lou Nazie Raymonde Toto, the
			 Secretary of State shall instruct the proper officer to reduce by 2, during the
			 current or subsequent fiscal year, the total number of immigrant visas that are
			 made available to natives of the country of birth of Guy Privat Tape and Lou
			 Nazie Raymonde Toto under
			 section
			 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total
			 number of immigrant visas that are made available to natives of the country of
			 birth of Guy Privat Tape and Lou Nazie Raymonde Toto under section 202(e) of
			 such Act (8 U.S.C. 1152(e)).
			(e)PAYGOThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			
